Citation Nr: 1508126	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-46 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cervical degenerative disc disease.

2.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2013 rating decision, the RO increased the Veteran's initial ratings for peripheral neuropathy of the right and left upper extremities to 30 percent and 20 percent, respectively.  Because the increased ratings do not represent grants of the maximum benefits allowable, those issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2012, the Veteran submitted a claim for a TDIU based on the cervical and upper extremity disabilities currently on appeal.  The claim was subsequently noted by the RO in a Veterans Claims Assistance Act (VCAA) letter, but there is no indication that the RO further developed the claim or issued a decision after that time.  As subsequent correspondence submitted by Veteran's counsel indicates the Veteran still wishes to pursue the claim, it has been included on the title page of this decision pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In February 2014, the Veteran withdrew a prior request for a Board hearing.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

Regarding entitlement to increased ratings for peripheral neuropathy of the bilateral upper extremities, an examination report from a private physician in January 2014 stated that the Veteran's peripheral neuropathy has decreased his ability to use his hands and that he has lost the use of his hands.  However, the report also noted that the Veteran had 3/5 strength in the fingers and had no muscle atrophy in the upper extremities, findings that are not consistent with the conclusion of loss of use of the hands.  The Board notes that electromyography (EMG) testing was not cited to or conducted at that time.  Accordingly, the Board finds that remand for an additional VA examination is necessary to evaluate the current severity of the Veteran's peripheral neuropathy.

In addition, in April 2014, the Veteran submitted a Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the physician who conducted the January 2014 examination.  As records of additional treatment by that physician are not associated with the claims file and an attempt has not been made to obtain such records, they must be sought on remand.  

Additionally, the Veteran has noted that a 1996 Social Security Administration (SSA) determination found that he was totally disabled due to his cervical spine disability.  SSA records and determinations from 1994 are associated with the claims file, and additional correspondence and evidence obtained from SSA indicates that a claim for disability benefits was ongoing after that time.  However, a disability determination resolving the ongoing claim is not of record.  Accordingly, any SSA decision(s) from 1995 or 1996, and any additional records on which those decisions were based, should be requested on remand.

Updated VA treatment records should also be obtained.

As the claim for a TDIU is intertwined with the other issues on appeal, that issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete another authorization form for Dr. Libert.  If a properly completed release is received, request all relevant treatment records from that physician.  Additionally, update the file with any VA treatment records relevant to the Veteran's claim from May 2013 to the present.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran and his attorney should be notified of such.

2.  Request copies of any SSA disability benefit determinations issued from 1995, forward, as well as    any copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran and his attorney should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA neurological examination to determine the current severity of his peripheral neuropathy of the bilateral upper extremities.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.         All indicated tests, to include EMG testing unless contraindicated, should be conducted and the results reported.  If EMG testing is deemed to be contraindicated, the examiner should explain why.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should adjudicate the claim for a TDIU and readjudicate the other issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case that includes the relevant laws regarding entitlement to a TDIU, if that claim is denied.  An appropriate period of time should be provided for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

